Exhibit 10.1

 



FIRST AMENDMENT  

TO  

MAGNEGAS SYSTEMS PURCHASE AGREEMENT

 

 

 

THIS FIRST AMENDMENT TO MAGNEGAS SYSTEMS PURCHASE AGREEMENT (this “First
Amendment”) is entered into on the date the last Party executes this First
Amendment (“Effective Date”) by and between MAGNEGAS CORPORATION, a Delaware
corporation (“MagneGas”) and TALON VENTURES & CONSULTING GMBH, a company
constituted under the laws of Germany (“Talon”). MagneGas and Talon are
individually referred to herein as a “Party” and collectively as the “Parties”.
Capitalized terms not defined herein shall have the meaning set forth in the
MagneGas Systems Purchase Agreement (“Purchase Agreement”).

 

RECITALS:

 

WHEREAS, the Parties entered into the Purchase Agreement on December 30, 2016.

 

WHEREAS, Section 4.3 “Payments” of the Purchase Agreement sets forth a schedule
for Talon to make installment payments to MagneGas by certain dates.

 

WHEREAS, Talon has notified MagneGas that it will not be able to make the First
Installment payment in the time frame allotted in the Purchase Agreement, and
therefore, has requested MagneGas agree to amend the Purchase Agreement to
provide Talon with additional time to meet its obligations and avoid a Payment
Breach.

 

WHEREAS, MagneGas has agreed to waive any Payment Breach that has occurred as of
the Effective Date of this First Amendment.

 

WHEREAS, MagneGas has agreed to amend the Purchase Agreement in consideration of
Talon’s payment of an extension fee (“Extension Payment”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the Recitals
incorporated herein by this reference and the mutual agreements, provisions and
covenants contained herein, the Parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.Amendment to Section 4.3 “Payments”. The first sentence of Section 4.3
“Payments” of the Purchase Agreement shall be amended as follows:

 

“Payment of One Million Three Hundred Fifty Thousand and NO/100 Dollars
($1,350,000) representing the 50% of the combined Purchase Price of the MagneGas
Systems plus the full price of the cylinders and regulators, less the Initial
Deposit, shall be due to MagneGas at its indicated account on or before May 15,
2017 (the “First Installment”).”

 

2.No Additional Changes. This First Amendment modifies and supersedes the
Purchase Agreement to the extent stated herein only. No other portion of Section
4.3 is being modified. In the event there is an inconsistency between the
Purchase Agreement and this First Amendment, this First Amendment shall control
as to the portion of Section 4.3 being amended. All other provisions of the
Purchase Agreement shall remain in full force and effect.

 



 

 

 

 

3.Extension Payment(s). On or before May 15, 2017 Talon shall make an Extension
Payment to MagneGas in the amount of Ten Thousand and NO/100 Dollars
($10,000.00) (“First Extension Payment”). Upon MagneGas’s receipt of the First
Extension Payment, Talon shall have the option to extend the First Installment
payment date to June 15, 2017. In the event Talon exercises its right to extend
the First Installment payment to June 15, 2017, Talon shall be obligated to pay
MagneGas a second payment of Ten Thousand and NO/100 Dollars ($10,000.00)
(“Second Extension Payment”) on or before June 15, 2017. Extension Payment(s)
shall be made to the account described in Section 4.1 “Manner of Payment;
Currency” in the Purchase Agreement. If Talon fails to make an Extension
Payment(s) when due, MagneGas will have the option to terminate the Purchase
Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment to MagneGas
Systems Purchase Agreement, as of the Effective Date.

  

 



  MAGNEGAS CORPORATION                             By:               Name:    
Ermanno Santilli             Title:      Chief Executive Officer            
Date: _____________, 2017                             TALON VENTURES &
CONSULTING GMBH                             By:               Name:      
Matthias Mueller             Title:      Chief Executive Officer            
Date: _____________, 2017          



 

 



 

 

 

 